Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0001375
                                                         30-DEC-2014
                                                         10:15 AM



                           SCPW-14-0001375

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        CLAUDETTE DE GRACIA,
                             Petitioner,

                                 vs.

          OFFICE OF DISCIPLINARY COUNSEL and CRAIG FURUSHO,
                             Respondents.


                         ORIGINAL PROCEEDING

          ORDER DENYING THE PETITION FOR A WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Upon consideration of the record, we conclude the

decision of Respondent Office of Disciplinary Counsel (ODC) to

decline to further investigate Petitioner’s allegations against

Respondent Furusho is within the discretion of ODC and nothing in

the record indicates an abuse of that discretion warranting a

writ of mandamus.    See Breiner v. Sunderland, 112 Hawai#i 60, 64-

65, 143 P.3d 1262, 1266-67 (2006); In re Disciplinary Board of

the Hawai#i Supreme Court, 91 Hawai#i 363, 368, 984 P.2d 688, 693

(1999).    We further conclude with regard to Respondent Furusho

that, while this court has jurisdiction over him pursuant to its
powers to manage and regulate the bar, this court has delegated

powers to ODC and the Disciplinary Board of the Supreme Court of

the State of Hawai#i to investigate alleged misconduct, and

nothing in the record indicates an abuse of that discretion.    See

In re Disciplinary Bd., 91 Hawai#i at 368, 984 P.2d at 693.

Finally, we note Petitioner has alternate remedies available to

her through civil litigation to address her fee dispute with

Respondent Furusho, further rendering a writ of mandamus

inappropriate.   See   id. (citing Barnett v. Broderick, 84 Hawai#i

109, 111, 929 P.2d 1359, 1361 (1996)). Therefore,

          IT IS HEREBY ORDERED that the petition is denied as to

both Respondent ODC and Respondent Furusho.
          DATED:   Honolulu, Hawai#i, December 30, 2014.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2